Citation Nr: 1044838	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  09-04 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease with herniated nucleus pulposus of the 
lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for bilateral 
Morton's neuroma of the feet, with bunions.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 2000 to February 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which continued a 20 percent rating for service-
connected degenerative joint disease with herniated nucleus 
pulposus of the lumbar spine, and continued a 10 percent rating 
for service-connected bilateral Morton's neuroma of the feet with 
bunions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims are applicable to this appeal. 

The Veteran presented to his June 2009 VA spine examination 
approximately two months after having been involved in a head-on 
motor vehicle collision which hospitalized him for three days.  
As a result of the April 15, 2009 accident, he suffered bilateral 
first rib fractures, a tingling sensation in the fingers of both 
hands, and increased low back pain.  On physical examination of 
the lumbar spine, the VA examining physician indicated that the 
Veteran demonstrated a marked inability to move his low back.  
Additionally, there was extreme sensitivity to touch over the 
lumbar spine area which prevented the examiner from determining 
whether there was evidence of any paravertebral spinal muscle 
spasm.  Range of motion was significantly decreased from past 
examinations due to pain.  The examining physician opined that 
the ranges of motion were not to be relied on due to the fact 
that the Veteran had recently been involved in a motor vehicle 
accident.  
A comparison of the range of motion measurements from May 2008 
and June 2009 shows that following the accident, a substantial 
decrease in the range of motion was noted.    

MOVEMENT
ACTUAL 
MAY 2008
ACTUAL 
JUNE 2009
NORMAL*
Forward Flexion
60°
30°
90°
Backward Extension
25°
10°
30°
Right Lateral 
Flexion
40°
10°
30°
Left Lateral 
Flexion
40°
15°
30°
Right Lateral 
Rotation
35°
10°
30°
Left Lateral 
Rotation
35°
15°
30°
*see 38 C.F.R. § 4.71a, Plate 5 (2009)

A review of the VA outpatient treatment records dated prior to 
the accident reveal that the Veteran's complaints mostly 
concerned his right knee problems, and not his back.

In order to accurately adjudicate the claim on appeal, the Board 
finds a VA spine examination is warranted to determine the 
current nature of the low back disability, and what impact, if 
any, the April 2009 motor vehicle accident had on the service-
connected disability.

During a May 2008 VA examination, the Veteran reported a history 
of bunions on both feet, but no history of Morton's neuroma of 
either foot.  He indicated that he underwent right bunion surgery 
in 2005, but had not undergone surgery for the left bunion.  He 
related that he had little to no discomfort from the right 
bunion, but the left bunion was often uncomfortable.  On physical 
examination, the Veteran walked with a normal gait and his feet 
looked entirely normal.  The right big toe demonstrated slight 
impairment of motion and the left big toe had normal range of 
motion.  There was no tenderness to pressure of either big toe at 
the metatarsophalangeal joint sites.  The diagnosis was bilateral 
medial bunions without evidence of Morton's neuroma.  

In a June 2009 VA examination report, the examining physician 
reviewed the May 2008 examination and, after physical examination 
of the feet, agreed that there was no evidence of Morton's 
neuroma of either foot.  The Veteran did not complain of constant 
bilateral foot pain, but he felt pain at the first 
metatarsophalangeal joints bilaterally.  The diagnosis was 
bilateral degenerative joint disease of the first 
metatarsophalangeal joint, status post right bunionectomy.  The 
examiner remarked that he could not obtain any range of motion in 
either foot because the slightest amount of movement to the first 
metatarsophalangeal joint of either foot caused the Veteran to 
complain of enormous pain.  Additionally, the examiner indicated 
stated that his examination report should not be released without 
the addition of the X-ray of the right foot being added to it, 
and the diagnoses should be updated if additional findings were 
present on the X-ray.  After a review of the record, the Board 
finds no evidence of a right foot X-ray associated with the 
claims file.  Therefore, a remand is necessary to obtain the VA 
X-ray of the right foot.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim.).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated him for any low back disability 
(lumbar spine) and/or foot disabilities 
(bunions).  Of particular interest are a 
VA X-ray of the right foot referenced in 
the June 2009 VA examination, and VA 
treatment records dated from May 2009 to 
the present, as well as all private 
treatment records following the April 15, 
2009 motor vehicle accident, including his 
hospitalization immediately following the 
April 2009 accident.  After the Veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order that the Veteran 
is provided the opportunity to obtain and 
submit those records for VA review.

2.  Upon associating the VA right foot X-
ray referenced in the June 2009 
examination report, the RO must determine 
whether another VA foot examination is 
warranted based upon the findings of the 
X-ray.  If the X-ray is consistent with 
the June 2009 examiner's diagnosis, the 
appeal may be adjudicated.  If the X-ray 
includes a different diagnosis, the 
Veteran should be afforded a VA foot 
examination to determine the current 
diagnoses of his bilateral foot 
disability.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  

3.  The Veteran should be afforded a VA 
spine examination to determine the 
severity of the service connected low back 
disability.  All indicated tests and 
studies are to be performed, and a 
comprehensive recreational and 
occupational history is to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
physician.  The examination must be 
conducted following the protocol in VA's 
Disability Worksheet for VA Spine 
Examination, revised on April 20, 2009.  
The examiner is to indicate whether 
because of the Veteran's age, body 
habitus, neurologic disease or other 
factors not the result of disease or 
injury of the spine, the range of motion 
of the spine should be considered normal, 
even though it does not conform to the 
normal range of motion.  The examiner must 
supply an explanation if the assessment is 
that the range of motion is normal for the 
Veteran.  The examiner is also requested 
to comment on the effects of the April 15, 
2009 motor vehicle accident on the 
service-connected low back disability, as 
referenced in the June 2009 VA 
examination, and as found in the private 
medical records received in conjunction 
with this REMAND request.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


